       Case 2:19-cv-00273-KJM-DB Document 63 Filed 09/24/20 Page 1 of 2


     Micha Star Liberty (SBN 215687)
 1   Ian Hansen (SBN 255449)
     H. Larry Elam III (SBN 178836)
 2   LIBERTY LAW
     1970 Broadway, Suite 700
 3   Oakland, CA 94612
     Telephone: (510) 645-1000
 4   Facsimile: (888) 645-2008
     E-mail: team@libertylaw.com
 5
     Attorneys for Plaintiff, I.V.
 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO
10
     I.V., a minor, by and through her Guardian ad   Case No. 2:19-cv-00273-KJM-DB
11   Litem Ron V.,
                                                     ORDER GRANTING PLAINTIFF’S
12                   Plaintiff,                      UNOPPOSED REQUEST TO FILE
                                                     DOCUMENTS UNDER SEAL
13           v.
14                                                   Courtroom:      Courtroom 3, 15th floor
     VACAVILLE UNIFIED SCHOOL DISTRICT,              Judge:         The Hon. Kimberly J. Mueller
15   a public entity; JANE
     SHAMIEH, an individual; KIM KLOPSON, an
16   individual; and DOES 1 through 50,
     inclusive,                                      Case Filed: February 13, 2019
17
                     Defendants.
18

19

20

21

22

23

24

25

26

27

28
                                      1
       ORDER GRANTING PLAINTIFF’S UNOPPOSED REQUEST TO FILE DOCUMENTS
                                 UNDER SEAL
       Case 2:19-cv-00273-KJM-DB Document 63 Filed 09/24/20 Page 2 of 2



 1                                                   ORDER

 2          Upon consideration of Plaintiff’s Notice Of Request To Seal and Unopposed Request To

 3   File Documents Under Seal, having reviewed the documents in question, and good cause appearing

 4   thereto, it is hereby ORDERED that Plaintiff’s Request To File Documents Under Seal be and is

 5   hereby Granted.
            The Court authorizes the following documents to be filed under seal, until further order of
 6
     the Court:
 7
            1) The seven-page contingent-fee agreement between Plaintiff and counsel; and
 8
            2) The two-page “Attachment to Minor’s Compromise” which sets forth the terms and
 9
                  structure of the proposed annuity, details the net amount to the minor into the structure
10
                  annuity, the payee of the separate annuity check, and the required language and tax
11
                  codes.
12
            3) The Request to Seal.
13

14          IT IS SO ORDERED
15
     DATED: September 23, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                      2
       ORDER GRANTING PLAINTIFF’S UNOPPOSED REQUEST TO FILE DOCUMENTS
                                 UNDER SEAL
